Citation Nr: 0514639	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  97-08 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for a bilateral heel 
disability.

2. Entitlement to service connection for a gastrointestinal 
disability.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for residuals of 
chemical exposure.

5. Entitlement to a compensable rating for hemorrhoids.

6.  Entitlement to an increased evaluation, in excess of 10 
percent, for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran and J.L.


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1965 to 
June 1967.

This matter comes back before the Board of Veterans' Appeals 
(Board) on Remand from the United States Court of Appeals for 
Veterans Claims regarding a Board decision rendered in April 
19, 2000.  This matter was originally on appeal from a 
February 1996 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Atlanta, Georgia.

In August 1999 the veteran testified at a videoconference 
hearing before a Veterans Law Judge; a transcript of that 
hearing is of record.  The Veterans Law Judge before whom the 
veteran presented August 1999 videoconference hearing 
testimony is no longer employed by the Board.  The veteran 
has declined an additional hearing before another Veterans 
Law Judge.

An April 2002 Board decision decided the issues of whether 
new and material evidence had been submitted to reopen a 
claim of entitlement to service connection for residuals of a 
skull fracture, a bilateral ear disorder, a bilateral knee 
disorder, a bladder disorder, and a skin disorder.  The April 
2002 Board decision noted that the issue of entitlement to a 
rating in excess of 10 percent for lumbosacral strain was 
remanded by the April 2000 Board decision but was not, 
however, affected by the Court's February 2001 Order.  As 
such, the issue of entitlement to a rating in excess of 10 
percent for lumbosacral strain remains in remand status.  
That issue is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a bilateral heel disability 
that is related to active service.

2.  The veteran does not have a gastrointestinal disability 
that is related to active service.

3.  The veteran's tinnitus is not related to active service.

4.  The veteran does not have residuals of chemical exposure 
that are related to active service.

5.  The veteran's hemorrhoids are not large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences; and there is no evidence of persistent 
bleeding from the hemorrhoids of such severity as to result 
in anemia, nor is there credible evidence of fissures.


CONCLUSIONS OF LAW

1.  A bilateral heel disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2004).

2.  A gastrointestinal disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).

3.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

4.  Residuals of chemical exposure was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).

5.  The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.114, Diagnostic Code 7336 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Issues

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In September 2004, the RO sent a letter to the veteran 
advising him what evidence was required to substantiate his 
claims.  The letter also asked the veteran to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining and what evidence the 
veteran still needed to provide.  While the September 2004 
notice letter did not specifically advise the veteran to 
provide any evidence in his possession that pertains to his 
claim, he was informed that if the evidence was not his 
possession, to give VA enough information about the evidence 
that that VA could request it on his behalf.  The Board finds 
that the veteran was sufficiently put on notice as to the 
need for any available evidence to be received by VA and 
associated with the claims file, whether the evidence was in 
his possession, obtained by him, or obtained by VA.  

As noted above, the Pelegrini decision held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, only after that rating action 
was promulgated did the RO, in September 2004, provide notice 
to the claimant regarding what information and evidence was 
needed to substantiate his claims. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the veteran in 
September 2004 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the re-transfer and re-certification of his case to 
the Board, and the content of the notice letter fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial to him.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records, VA treatment 
records, and private treatment records identified by the 
veteran.  Further, the veteran was afforded a VA examination 
in connection with his claim for service connection and his 
claim for increased evaluation for hemorrhoids.  The veteran 
has not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of his claims.  As such, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  

II.	Procedural Background

A February 1996 rating decision denied reopening the 
veteran's claims for a skull fracture, ear problems, 
bilateral ankle problems, bilateral knee problems, a bladder 
condition, and a skin condition.  In addition, the RO denied 
service connection for bilateral heel problems, a stomach 
condition, ringing in ears, humming in head, and chemical 
disabilities.  Further, the RO denied increased evaluations 
for a back condition and hemorrhoids.  

The veteran perfected his appeal in February 1997 with 
respect to whether new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for a skull fracture, a bilateral ear disorder, a 
bilateral knee disorder, a bladder disorder, and a skin 
disorder as well as the issues of service connection for a 
bilateral heel disorder, gastrointestinal disorder, tinnitus, 
and residuals of chemical exposure.  The veteran perfected 
his appeal in March 1999 with respect to the issues of 
increased evaluation for lumbosacral strain and hemorrhoids.   

In April 2000, the Board issued a decision which (in 
pertinent part) denied the issues on appeal.  The veteran 
appealed the Board's April 2000 decision to the United States 
Court of Appeals for Veterans Claims (Court) which (upon a 
Joint Motion for Remand) vacated and remanded the issues on 
appeal by Order dated February 9, 2001.

An April 2002 Board decision decided the issues of whether 
new and material evidence had been submitted to reopen a 
claim of entitlement to service connection for residuals of a 
skull fracture, a bilateral ear disorder, a bilateral knee 
disorder, a bladder disorder, and a skin disorder.  The April 
2002 Board decision noted that the issue of entitlement to a 
rating in excess of 10 percent for lumbosacral strain was 
remanded by the April 2000 Board decision but was not, 
however, affected by the Court's February 20001 Order.

In June 2003, the Board remanded the issues on appeal, with 
the exception of increased evaluation for lumbosacral strain, 
for additional development contemplated by the VCAA.

III.	Service Connection

The veteran is seeking service connection for a bilateral 
heel disability, a gastrointestinal disability, tinnitus, and 
residuals of chemical exposure.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to warrant service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumption period and still has the 
condition.  38 C.F.R. §§ 3.303(b); 3.307, 3.309.  Certain 
chronic disabilities, such as peptic ulcers, are presumed to 
have been incurred in service if manifested to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  If there 
is no evidence of a chronic condition during service or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for a disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A.	Bilateral Heel Disability

At the August 1999 videoconference hearing, the veteran 
stated that his heel disability started in basic training and 
that he could not put the heels of his feet firmly on the 
ground.

Post service medical records indicate that the veteran 
reported bilateral foot pain for 30 years.  Although an April 
1982 private medical record indicates that the veteran 
complained of pain in the right heel and that the possibility 
of a right heel spur was noted, there is no evidence that the 
veteran has been diagnosed with a bilateral heel disability.  
In fact, a July 2002 VA examination report indicated that x-
rays of the veteran's feet demonstrated only a mild hallux 
valgus deformity with degenerative changes in the 
metatarsophalangeal joint.  Thus, the medical evidence fails 
to show that the veteran currently suffers from a chronic 
bilateral heel disability.  
  
In addition, the service medical records are absent 
complaints, findings or diagnoses of any type of chronic heel 
problem during service.  On the March 1967 clinical 
examination for separation from service, the veteran's feet 
were evaluated as normal.  On the Report of Medical History 
completed in conjunction with separation examination the 
veteran indicated that he had never had foot trouble.  Thus, 
there is no medical evidence that shows that the veteran 
suffered from a bilateral heel disability during service. 

In the absence of competent medical evidence that a chronic 
bilateral heel disability exists and that it was caused by or 
aggravated by the veteran's military service, the criteria 
for establishing service connection for a bilateral heel 
disability have not been established.  38 C.F.R. § 3.303. 

B.	Gastrointestinal Disability

At the August 1999 videoconference hearing, the veteran 
stated that after working in the mess halls and breathing 
grease fumes, his stomach would make noises and then he would 
burp.  The veteran testified that he experienced gas, 
burping, and reflux.

The post-service medical records indicate that the veteran 
had been evaluated for a possible peptic ulcer.  However, the 
July 2002 VA examination report indicated that the veteran 
had never been diagnosed with peptic ulcer disease and that 
there was no evidence of peptic ulcer bleeding.  The veteran 
reported a history of "bubbling" pain in his stomach with 
burning since 1965.  The veteran also reported that he had 
been on Zantac for 5 years and that he experienced heartburn 
especially while lying down.  Physical examination of the 
veteran demonstrated that his abdomen was soft and bowel 
sounds were present.  The impression was rule out 
gastroesophageal reflux disease.  The examiner noted that the 
upper GI showed no hiatal hernia or gastroesophageal reflux.  
Thus, the medical evidence fails to show that the veteran 
currently suffers from a gastrointestinal disability, to 
include peptic ulcer disease.  

In addition, the service medical records are absent 
complaints, findings or diagnoses of any type of chronic 
stomach problems during service.  Although the veteran 
presented in October 1968 with complaints of stomach upset, 
on the clinical examination for separation from service, the 
veteran's abdomen and viscera were evaluated as normal; and 
on the Report of Medical History completed in conjunction 
with separation examination the veteran indicated that he had 
never had stomach trouble.  Thus, there is no medical 
evidence that shows that the veteran suffered from a chronic 
gastrointestinal disability during service. 

In the absence of competent medical evidence that a 
gastrointestinal disability exists and that it was caused by 
or aggravated by the veteran's military service, the criteria 
for establishing service connection for a gastrointestinal 
disability, to include peptic ulcer disease, have not been 
established.  38 C.F.R. § 3.303. 

C.	 Tinnitus

At the August 1999 videoconference hearing, the veteran 
stated that he experienced tinnitus 24 hours a day, 7 days a 
week and that dizziness was associated with the tinnitus.  
The veteran reported that while in Fort Knox, in the tank on 
the range, when the tank fired, he would go deaf and blind 
temporarily.

The veteran's DD214 indicates that the veteran was a light 
weapons infantryman.

Post service medical records indicate that in June 1982, the 
veteran presented with complaints of left-sided pulsatile 
tinnitus.  He was hospitalized on June 28, 1982 and 
discharged on July 1, 1982 for an exploratory tympanotomy, 
canal plasty, complete mastoidectomy with canal wall up and 
exploration of the tympanum.  The hospital summary noted a 
ten to fifteen year history of tinnitus in the left ear with 
progressive left hearing loss and indicated that at the time 
of the surgery, a large bony encroachment on the mid canal 
was found, possible fracture of the external bony canal was 
also suspected, and chronic inflammation was encountered in 
the mastoid cavity.  In January 1996, the veteran reported 
onset of ringing in his ear in the 1960s with onset of 
infection left ear in the late 1960s.  In September 1996, the 
veteran presented with complaints of tinnitus, pain and 
difficulty hearing from left ear.  Hearing was within normal 
limits right ear and moderate conductive loss left ear.  The 
veteran was diagnosed with conductive loss left ear.  

The Board finds that medical evidence of tinnitus is shown by 
the evidence of record.     

However, the service medical records are absent complaints, 
findings or diagnoses of tinnitus during service.  On the 
clinical examination for separation from service, the 
veteran's hearing was evaluated as normal.  On the Report of 
Medical History completed in conjunction with separation 
examination the veteran indicated that he had never had ear 
trouble.  Thus, there is no medical evidence that shows that 
the veteran suffered from tinnitus during service.  

There is similarly no competent medical evidence of record 
that links the veteran's tinnitus to any incident of service.  
In a June 1984 letter, Dr. JBB stated that the veteran 
reported ringing in his left ear and severe headaches 
subsequent to a fall from a truck in February 1978.  In 
addition, the July 2002 VA examiner opined that the veteran's 
tinnitus was not secondary to his time in service, and no 
contrary opinion exists.

As there is no competent medical evidence that links tinnitus 
to any incident or incidents of service, service connection 
for tinnitus must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

D.	 Residuals of Chemical Exposure

The veteran contends that he was exposed to various chemicals 
to include cotton dust, coal dust, and fertilizer dust as a 
result of his jobs prior to service.  According to the 
veteran, he was exposed to tank barrel gun cleaner fumes and 
other chemicals during service.  He further maintains that he 
has been exposed to multiple chemicals since service and as a 
result experiences residuals of chemical exposure.

The claims folder is replete with medical records documenting 
complaints by the veteran of illness due to chemical 
exposure.  In the December 1995 psychodiagnostic report the 
veteran noted symptoms such as headaches, dizziness, chest 
pain, back pain, nausea, muscle soreness, shortness of 
breath, hot and cold spells, numbness or tingling, lump in 
the throat, weakness, and heaviness in the extremities.  

The service medical records are absent complaints, findings 
or diagnoses of any problems associated with chemical 
exposure during service.  On the clinical examination for 
separation from service, the only abnormal findings were 
bilateral, intermittent exotropia, external hemorrhoids, and 
a chest scar.  On the Report of Medical History completed in 
conjunction with separation examination, the only problems 
that the veteran noted was piles or rectal disease and he 
noted, in his own handwriting, that he was in good health 
except for hemorrhoids.  Thus, there is no medical evidence 
that shows that the veteran suffered from residuals of 
chemical exposure during service.  

While post-service medical records indicate a diagnosis of 
early brown lung disease in October 1982, there is no 
competent medical evidence of record that links any illness 
or disease to an in-service exposure to chemicals.

A February 1995 interdisciplinary progress note from 
Correctional Medical Services notes that the veteran "talked 
at length about the chemicals in the environment he grew up 
in, from the street he grew up on ... thru high school to 
chemicals used at this facility.  He claims to suffer as a 
result of being around these chemicals."  A December 1995 
psychodiagnostic report indicated that the veteran reported 
that he had been exposed to chemicals in his neighborhood 
prior to being drafted, and that the effect of this exposure 
was exacerbated by breathing exhaust fumes while he was in 
the Army.  

An October 1996 letter from Dr. JBB stated in part, "In the 
past year, we have seen [the veteran] multiple times for 
different problems to include follow up on exposure to 
chemicals at his work site here in Augusta.  The visits of 
May 24, 1995, August 21, 1995, November 8, 1995, August 30, 
1996, and September 30, 1996 included evaluation for possible 
polyps or cancer of the bladder.  Each time a urinalysis was 
done which was completely normal each visit, showing no 
evidence of any blood in the urine and a possible problem in 
the bladder. ... We found no evidence for any problems with his 
bladder concerning exposure to the chemicals at the plant at 
this time ..."  

Medical Progress Notes for Dr. KWL indicate that in July 1997 
the veteran presented with complaints of testicular pain and 
reported a history of chemical exposure (Benzene).  The 
veteran was diagnosed with BPH and chronic prostatitis.

In a December 1995 psychodiagnostic report, the examiner 
noted that the pattern of test results was consistent with a 
diagnosis of somatoform pain disorder or malingering, but 
that an adequate medical etiology would rule these out.  The 
examiner noted, "In any case, the patient's focus on somatic 
symptoms appears to be in excess of that of the typical 
chronic pain patient who is coping adequately. ..."  

The July 2002 examiner also opined that the veteran was 
obsessed with chemical exposure and had somatization and 
secondary gain.      
  
In this case, there is no evidence, aside from the veteran's 
report, concerning his chemical exposure.  The veteran's 
service medical records are devoid of any complaints or 
findings that pertain to any chemical exposure.  Moreover, 
and significantly, there is no objective evidence that the 
veteran was exposed to any chemicals.  Thus, although it is 
possible that the veteran may have been exposed to a noxious 
agent, there is no objective evidence that he was exposed to 
any significant health hazard as he now claims.

In the absence of competent medical evidence that residuals 
of chemical exposure exist and that the residuals were caused 
by or aggravated by the veteran's military service, the 
criteria for establishing service connection for residuals of 
chemical exposure have not been established.  38 C.F.R. § 
3.303.

IV.	Increased Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  Thus, 
consideration of possible "staged" ratings on appeal from a 
rating that assigns an initial disability evaluation is not 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Hemorrhoids

The RO has rated the veteran's hemorrhoid disability under 38 
C.F.R. § 4.114, Diagnostic Code 7336.  Under Diagnostic Code 
7336, a noncompensable rating is warranted where hemorrhoids 
are mild or moderate in degree.  A 10 percent rating is 
warranted where they are large or thrombotic, irreducible, 
with excessive redundant tissue, evidencing frequent 
recurrences.  A 20 percent rating is warranted where there is 
persistent bleeding with secondary anemia, or with fissures.
In this case, the medical evidence of record does not support 
a compensable evaluation under DC 7336.  

A September 1996 letter from Dr. JBB indicated that on 
physical examination of the veteran, external anorectal exam 
revealed no lesions.  Digital examination revealed a normal 
tone without obvious mass; flexible sigmoidoscopy to 25 cm 
revealed a fair prep; a 0.5 cm sessile polyp was seen in the 
mid-rectum; and anoscopy revealed mildly hyperemic internal 
hemorrhoids.  The veteran's anal canal was quite long making 
anoscopy difficult to totally visualize the anorectal mucosa.  
Dr. JBB noted that the enlargement of the veteran's 
hemorrhoids included both internal and mixed.

In April 1997, the veteran presented with complaints of 
constant rectal pain for a few weeks.  Physical examination 
of the perianal area demonstrated no evidence of fissure, 
skin excoriations or rash.  Digital examination was normal.  
There was no pain reported with palpation of puborectalis.

The July 2002 VA examination report indicated that the 
veteran had a history of hemorrhoids with an anoscopy done in 
1999 which showed small hypertrophic papule.  Physical 
examination of the veteran demonstrated no evidence of any 
internal or external hemorrhoids.  The examiner noted that 
the veteran underwent multiple banding surgeries, the last 
one occurring in December 1997.  The examiner opined that the 
veteran's hemorrhoids were completely resolved and that he 
had no residual at that time. 

An August 2002 gastroenterology note indicated that the 
veteran continues to have some mild intermittent rectal 
bleeding.  The impression was intermittent rectal bleeding 
likely from internal hemorrhoids.

After considering the evidence pertaining to the veteran's 
hemorrhoids, the Board finds that the veteran's hemorrhoids 
are no more than moderate in degree.  The evidence reflects 
that they are not large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
There is also no evidence of persistent bleeding from the 
hemorrhoids of such severity as to result in anemia, nor is 
there credible evidence of fissures.  Accordingly, the Board 
concludes that the criteria for a compensable rating for 
hemorrhoids are not met.

The Board notes that there is no evidence of record that the 
veteran's hemorrhoids causes marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Board 
emphasizes that the percentage ratings assigned by the VA 
Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
hemorrhoids.  Hence the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) for assignment of an extraschedular 
evaluation. 

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable, 
and the claim must be denied. 38 U.S.C.A. 5107(b) (West 
2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

1. Entitlement to service connection for a bilateral heel 
disability is denied.

2. Entitlement to service connection for a gastrointestinal 
disability is denied.

3. Entitlement to service connection for tinnitus is denied.

4. Entitlement to service connection for residuals of 
chemical exposure is denied.

5. Entitlement to a compensable rating for hemorrhoids is 
denied.


REMAND

The record indicates that the veteran was scheduled for a VA 
examination on December 8, 2004 to assess the severity of his 
spine disability.  The record is absent any notification of 
this examination.  

Because there is some doubt as to whether the veteran 
received any notification from the VA medical center with 
respect to his scheduled VA examination, the Board finds that 
the veteran should be afforded an additional opportunity to 
be examined.

Accordingly, this case is remanded for the following:

1.  The veteran should be afforded the 
appropriate VA examination(s) to 
ascertain the severity of his service-
connected lumbosacral strain.  The 
examiner's should be provided with the 
compensation and pension exam inquiry for 
the examination which was to be conducted 
on December 12, 2004 and the examiner 
should be requested to following the RO's 
direction on that inquiry.    

2.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefits sought are not granted in 
full, the veteran and his representative 
should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


